DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 has been considered by the examiner.
Specification
The substitute specification filed 07/25/2018 is acknowledged and has been approved for entry by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiwaki et al. (US 2018/0170113 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claims 1-2, Kiwaki teaches a pneumatic tire, see abstract, the tire having a tread pattern which includes: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A plurality of main grooves 21, 22 provided in a tread portion while extending in a tire circumferential direction, including shoulder main grooves 21, 22 closest to ground contact ends TE1, TE2 in a tire width direction; and shoulder lateral grooves 41 extending at least from the shoulder main grooves 21, 22 beyond the ground contact end TE1, TE2 in a direction inclined with respect to a tire width direction; and a shoulder block defined by the shoulder main groove 21, 22 and the shoulder lateral grooves 41, the shoulder block having disposed thereon a plurality of recesses 61. The recesses are formed to have:
[AltContent: textbox (Acute angle side lateral edge)][AltContent: arrow][AltContent: textbox (Lateral edges)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A plurality of lateral edges extending in the tire width direction, an acute angle side lateral edge with an acute angle with respect to the tire circumferential direction, and where the acute angle side lateral edge and lateral edges are construed as a chamfered portion, see depiction above, which – (corresponds to the shoulder having a top face provided with a plurality of lateral edges extending in the tire width direction, the plurality of lateral edges including an acute angle side lateral edge with an acute angle with respect to the tire circumferential direction, the acute angle side lateral 
The recess/chamfered portion 61 occupies an area of 50% of a region from the ground contact end TE2 inward in the tire width direction, the region being defined by a width of 1/4 of a shoulder ground contact width from the shoulder main groove 22 to the ground contact end TE2 in the tire width direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kouda (US 2015/0059940 A1), in view of Ratliff (US 2004/0069389 A1), and further in view of at least one of Ogane (US 2016/0023519 A1), or Iwata (US 2019/0283506 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[AltContent: textbox (Lateral edges)]Regarding claims 1-2, Kouda discloses a pneumatic tire, see abstract, the tire having a tread pattern which includes: A plurality of main grooves 21, 22 provided in a tread portion while extending in a tire circumferential direction, including a shoulder main groove 22 closest to a ground contact end T in a tire width direction; shoulder lateral grooves 42 extending at least from the shoulder main groove 22 beyond the ground contact end T in a direction inclined with respect to a tire width direction; and a shoulder block 321 defined by the shoulder main groove 22 and the shoulder lateral grooves 42, the shoulder block 321 having a plurality of notch grooves 7;and the notch grooves are configured to have:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Acute angle side)][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

a plurality of lateral edges extending in the tire width direction, the plurality of lateral edges including an acute angle side lateral edge with an acute angle with respect to the tire circumferential direction.
Kouda does not explicitly disclose the acute angle side lateral edge being formed with a chamfered portion throughout a predetermined range in the tire width direction, and the chamfered portion occupying an area at a ratio of 50% or more of a region from the ground contact end inward in the tire width direction, the region being defined by a width of 1/ 4 of a shoulder 
Kouda discloses, with guidance provided by Fig. 1: the notch groove 7 is disposed on the shoulder block 321, whereby it occupies an area of 50% of a region from the ground contact end T inward in the tire width direction, the region being defined by a width of 1/ 4 of a shoulder ground contact width from the shoulder main groove 22 to the ground contact end T in the tire width direction.
Ratliff discloses a tire suitable for improved traction, increased stiffness, and improved wet traction performance, see [0001]. The tire has a tread pattern that is configured to have a chamfered portion 44, whereby The surface, or potential contact, area of the block 36 consumed by an individual chamfer 44 is in the amount of 5 to 35% of the total tread block surface area, including the surface area of the chamfer 44. Such a configuration provides for improved snow and mud traction characteristics with negligible reduction in the rolling resistance noise or wear characteristics of the tire, see [0028]-[0031].
Ogane discloses a tire suitable for improving the heat dissipation effect in the tread portion while guaranteeing land portion rigidity and can also suppress degradation of the heat dissipation effect, see abstract. The tire has a tread pattern which is configured to have an air inflow part 11 – 
Iwata discloses a tire suitable for running on an icy/snowy road surface and for running on rough terrain, see [0026]. The tire has a tread pattern which is configured to have a chamfered portion 45 having an inclined surface extending between a ground contacting surface and a side wall of the at least one of the shoulder blocks 38. And whereby, with such a configuration, it is possible that the chamfered portion increases volume of snow blocks formed by the shoulder main grooves while suppressing the uneven wear of the shoulder blocks, see [0087].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the notch groove of Kouda as a chamfered portion in the claimed manner as reasonably suggested by Ogane, Iwata, or Ratliff to provide the tire with the aforementioned benefits. 
Regarding claims 3-6, 8-10, modified Kouda does not explicitly disclose the claimed chamfer shapes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the notch groove of modified Kouda in the claimed manner, since it has been held that a mere change in shape/size of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kouda (US 2015/0059940 A1), in view of Ratliff (US 2004/0069389 A1), and further in view of at least one of Ogane (US 2016/0023519 A1), or Iwata (US 2019/0283506 A1), as applied to claim 1 above, and further in view of Ducci et al. (US 2012/0273105 A1).
Regarding claim 7, modified Kouda does not explicitly disclose a plurality of the chamfered portions are provided in the tire width direction.
Ducci discloses a tire having a tread pattern which includes a plurality of lateral channels 9 – (construed as chamfered portions); whereby such a configuration has a high degree of both digging and shearing force, and so generates a high degree of overall friction far superior to that of known, currently marketed winter tires, see [0019]-[0024].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the notch groove of modified Kouda in the claimed manner as reasonably suggested by Ducci to provide the tire with the aforementioned benefits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749